Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 23, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153691                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  KELLI SHINN,                                                                                                       Justices
            Plaintiff-Appellee,
  v                                                                SC: 153691
                                                                   COA: 324227
                                                                   Wayne CC: 13-008123-NF
  STATE OF MICHIGAN SECRETARY OF
  STATE ASSIGNED CLAIMS FACILITY,
            Defendant,
  and
  AMERICAN COUNTRY INSURANCE
  COMPANY,
           Defendant-Appellee,
  and
  FARMERS INSURANCE EXCHANGE,
           Defendant-Appellant.

  ______________________________________/

        On order of the Court, the application for leave to appeal the March 29, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 23, 2016
           a1116
                                                                              Clerk